Citation Nr: 0119838	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  92-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

This matter was REMANDED by a member of the Board in October 
1993 and March 1996 for the purpose of obtaining additional 
factual and medical evidence.


VACATUR

In its March 1996 REMAND, the Board directed the RO to 
contact the veteran and request that he complete a 
Questionnaire About Military Service (NA Form 13075), and, 
with that information, to attempt to verify the veteran's 
purported in-service stressors through the U.S. Army and 
Joint Services Environmental Support Group (ESG) [now named 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR)].  A letter was mailed to the veteran on 
March 21, 1996, which asked him to complete the NA Form 
13075.  He was told that he had 60 days from the date of the 
letter to respond and that the matter would be returned to 
the Board without further development if he failed to respond 
within 60 days.

In a deferred rating decision dated in July 1996, the RO 
indicated that the veteran had not responded to its request 
to complete the NA Form 13075.  The RO therefore found that 
referring the matter to the ESG or the National Personnel 
Records Center (NPRC) for further development would be 
futile.  A September 1996 Informal Hearing Presentation from 
the veteran's representative also indicated that there was no 
evidence that the veteran responded to the March 1996 request 
for additional information.

In a November 1996 decision, the Board denied service 
connection for PTSD.  The Board determined that the veteran 
had failed to present any evidence, other than his own 
unsubstantiated statements, that lent support to his account 
of in-service stressors.  In so deciding, the Board observed 
that the veteran had not been forthcoming in providing 
details regarding his purported stressors. 

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. § 20.904 (2000).

Recently, the Board learned that the veteran did in fact 
submit a completed NA Form 13075.  This form was apparently 
received by the RO on April 3, 1996, but for reasons unclear 
to the Board, was not associated with the claims folder until 
some time after the Board's November 1996 decision.  Since 
the completed NA Form 13075 is pertinent to the veteran's 
claim for service connection for PTSD, was received by VA 
within the 60 day period allowed by the RO, but was not 
associated with the claims files until after the November 
1996 Board decision, the Board concludes that in order to 
assure due process of law and to afford the veteran every 
equitable consideration, the November 1996 decision should be 
vacated.


ORDER

The Board's decision of November 22, 1996, which denied 
service connection for PTSD, is hereby vacated.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


